Citation Nr: 1522300	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to June 5, 2014, and as 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for PTSD and assigned an initial rating of 30 percent.

The Board remanded this issue for further development in October 2009 and, in a May 2011 opinion, denied entitlement to a higher initial rating for PTSD. 

In a November 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the Board's May 2011 opinion denying entitlement to an initial rating in excess of 30 percent for PTSD, and remanded this issue for further action consistent with the terms in the joint motion.

In August 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 
In a February 2005 rating decision, the Veteran was granted service connection for PTSD.  A 30 percent evaluation was assigned, effective August 30, 2004.  The Veteran was afforded his most recent VA examination in June 2014, after which he was granted an increased rating for 50 percent for his PTSD, effective June 5, 2014, the date of the examination.

A September 2014 private neuropsychological evaluation was submitted after the June 2014 VA examination.  The psychologist who conducted the evaluation, D.L., Ph.D., noted that during his evaluation, the Veteran reported symptoms of poor impulse control, in the form of road rage that included threatening other drivers with a gun; being too rough with his physically disabled wife; major social impairment, in that he attends church less frequently since he had an argument with the preacher, lack of sexual intimacy with his disabled wife for the past 10 years, and social isolation (only 1 friend); and a disabling array of cognitive dysfunction, including impairment in executive functioning, which has led to impaired judgment, impulsivity and dangerous behavior.  Dr. D.L. concluded that the Veteran's symptoms suggested a GAF score in the range of 31 to 40, which was significantly lower than the score of 54 (indicating moderate impairment in psychosocial functioning secondary to PTSD symptoms) that was assigned by the June 2014 VA examiner.  These reported symptoms of poor impulse control, physical roughness, major social impairment, and disabling cognitive dysfunction, were not noted during the June 2014 VA examination.

In this regard, during the June 2014 examination, the Veteran complained of increased social withdrawal, however; he also reported that his relationship with his wife of 40 years and his adult son was "alright," that he was in contact with his siblings who were still alive (four deceased), that he saw a friend once a week, and that he was upset because he had not had a visit from his grandchildren in a while.  He also noted that he played golf occasionally if he could get his friend to go with him.  There were no significant cognitive deficits noted on examination.  He endorsed chronic depressed mood that fluctuated in intensity, but reported that he was in an "alright" mood at the time of the examination, with affect congruent to mood.  He also endorsed irritability, but said that he secluded himself when feeling irritable, and denied any physical altercations.  See June 2014 VA examination report.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the June 2014 VA examiner did not consider all of the Veteran's history or complaints (due to no fault of his own), his report is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD.

In addition to the VA examination, on remand, any pertinent private or VA treatment records generated since the June 2014 VA examination, not already of record, should be obtained and considered in connection with the examination. 

Turning to the TDIU claim, the Board notes that during the aforementioned June 2014 VA examination, the examiner noted that the Veteran reported working for the railroad company for 37 years, until he was eligible for retirement in 2009.  The examiner concluded that the Veteran's PTSD symptoms may result in moderate impairment in occupational functioning, due to irritability; that the Veteran may perform best in positions where he works alone; that sleep disturbance may intermittently reduce occupational efficiency/productivity; and that he may have difficulty in positions with high cognitive or emotional demands; however, he ultimately opined that there was no total occupational impairment due to PTSD symptoms alone.  

In the aforementioned September 2014 private neuropsychiatric evaluation report, it was noted that the Veteran reported that while he was working, he was not able to adapt to an employment setting without drinking alcohol, and that he was in fact, inebriated every day he worked and the only reason he was not fired was because he worked primarily alone, and he was isolated while working the night shift without other employees or supervisors, which allowed him to hide his alcohol dependence.  He reported that he drank 13 ounces of alcohol per day during his eight hour shift in order to escape emotional distress.

As with the increased rating claim, the June 2014 VA examiner was not able to consider all of the Veteran's history or complaints related to his employment difficulties when he was working (due to no fault of his own), and therefore, his negative opinion with regard to the Veteran's employability is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board has an obligation to seek another opinion concerning the Veteran's ability to maintain gainful employment.
The Board also notes that because the outcome of the claim for an increased rating for PTSD may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since June 2014.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should specifically provide the following:

(a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

(b) Specifically discuss the effects of the Veteran's PTSD on his occupational and social functioning.

The examiner should also provide an opinion as to whether the service-connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

If the Veteran's service-connected disability does not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

A complete rationale should be given for all opinions and conclusions expressed.


If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Readjudicate the issues on appeal, including an increased rating for PTSD and entitlement to TDIU. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

6.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

